United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2350
                                   ___________

United States of America,           *
                                    *
           Appellee,                *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Agapito Gonzalez-Ramos, also known * Southern District of Iowa.
as Andres Gonzalez-Ramos,           *
                                    * [UNPUBLISHED]
           Appellant.               *
                               ___________

                             Submitted: January 29, 2004

                                 Filed: February 9, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Agapito Gonzalez-Ramos pleaded guilty to illegally reentering the United
States after being deported, in violation of 8 U.S.C. § 1326(a). The district court1
sentenced Gonzalez-Ramos to 57 months in prison and 2 years supervised release.
On appeal, Gonzalez-Ramos’s counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the district court


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
plainly erred when the court failed to inform Gonzalez-Ramos at the plea hearing of
its obligation to apply the Sentencing Guidelines.

       We review for plain error unobjected-to omissions under Federal Rule of
Criminal Procedure 11. See United States v. Vonn, 535 U.S. 55, 58-59 (2002). To
comply with Rule 11, a district court must advise defendants as to various aspects of
the law, including the court’s obligation to apply the Guidelines and the court’s
discretion to depart from those Guidelines under some circumstances. See Fed. R.
Crim. P. 11(b)(1)(M). Although the district court told Gonzalez-Ramos only
indirectly of its obligation to apply the Guidelines--the court inquired whether
Gonzalez-Ramos and his attorney had discussed how the Guidelines might apply--we
do not believe that any resulting Rule 11 error affected Gonzalez-Ramos’s substantial
rights. The record shows that Gonzalez-Ramos and his counsel had discussed the
Guidelines before the plea hearing, and even if Gonzalez-Ramos did not possess more
specific information about the Guidelines at the time of the plea hearing, this
information was made available to him in the presentence report, and at sentencing
he reaffirmed his guilty plea. See United States v. Olano, 507 U.S. 725, 734-35
(1993) (defendant bears burden of showing plain error affected his substantial rights);
United States v. Prado, 204 F.3d 843, 846 (8th Cir.) (analyzing Rule 11 error in terms
of whether defendant otherwise would have pleaded guilty), cert. denied, 531 U.S.
1042 (2000).

     We have also carefully reviewed the record in accordance with Penson v. Ohio,
488 U.S. 75 (1988), and have found no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.

                       ______________________________




                                         -2-